Citation Nr: 1018004	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-26 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for herniated 
lumbar discs, L3-L4, L4-L5, and L5-S1. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife (observer)


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to 
November 1982, and from October 2004 to December 2005. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas. 

The Veteran testified before the undersigned in November 
2009.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Inasmuch as the Board regrets the delay in adjudication of 
this matter, a remand is required in order to afford the 
Veteran a current VA examination.  The United States Court of 
Appeals for Veterans Claims has held that when a Veteran 
alleges that his service-connected disability has worsened 
since the last examination, a new examination may be required 
to evaluate the current degree of impairment, particularly if 
there is no additional medical evidence which addresses the 
level of impairment of the disability since the previous 
examination. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that the Veteran was entitled to a new examination 
after a two year period between the last VA examination and 
the Veteran's contention that the pertinent disability had 
increased in severity). 

Similarly, VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VAOPGCPREC 11-95 
(April 7, 1995) (while the Board is not required to direct a 
new examination simply because of the passage of time, a new 
examination is appropriate when the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination).

In this case, the Veteran was afforded a VA examination in 
October 2006 for his service-connected back disorder.  The 
Veteran indicated at his November 2009 BVA hearing that his 
disability had gotten worse since his last VA examination.  
He testified that since his last VA examination, he had been 
having more frequent flare-ups and epidural shots.  The Board 
finds no reason to doubt the credibility of this contention. 

Further, although there are some VA treatment records dated 
subsequent to the most recent October 2006 VA examination, 
these records generally describe the Veteran's back pain and 
epidural treatment.  As the Veteran has unequivocally claimed 
that his disability has worsened since the last VA 
examination, and given the lack of other evidence with which 
to rate the Veteran for his disability, the Board finds that 
a VA examination must be afforded.

Further, the Board observes that the Veteran receives 
treatment through the VA Medical Center in Leavenworth, 
Kansas.  The most recent treatment records contained in the 
claims file are dated in May 2007, with the exception of a 
November 2009 treatment record submitted at his November 2009 
BVA hearing.  While on remand, any treatment records from 
such facility dated from May 2007 to the present should be 
obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment 
records from the Leavenworth, Kansas 
VAMC, beginning in May 2007, regarding 
all treatment for his back.  Any 
negative search result should be noted 
in the record. 

2.  Thereafter, the Veteran should be 
afforded an examination to determine the 
current severity of his service-connected 
back disability.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed. 

The examiner should report the range of 
motion measurements for the lumbar spine, 
in degrees.  He or she should also state 
whether there is any abnormality of the 
spine, including evidence of ankylosis.  
He or she should further comment as to 
whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare- ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

For any neurological impairment found to 
be associated with the service-connected 
herniated lumbar discs, L3-L4, L4-L5, and 
L5-S1, the examiner is asked to:

(a) identify the specific nerve(s) so 
affected, 

(b) indicate the degree of paralysis 
(i.e. complete paralysis or mild, 
moderate, or severe incomplete paralysis) 
in the affected nerves, and.  

(c) document the number of weeks, if any, 
during the past 12 months, that the 
Veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician."

All symptoms and limitations caused by 
any such related neurological impairment 
should be discussed.  

The examiner should identify the 
limitation of activity imposed by the 
Veteran's service-connected back 
disability with a full description of the 
effects the disability has upon his 
ordinary activities.  The examiner should 
also fully describe the impact the 
disability have on the Veteran's economic 
adaptability.

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  

Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


